          Case 3:18-cv-07444-JCS Document 58 Filed 07/15/19 Page 1 of 7



 1 BARBARA J. PARKER (Bar No. 69722)
    bparker@oaklandcityattorney.org
 2 MARIA BEE (Bar No. 167716)
    mbee@oaklandcityattorney.org
 3 ERIN BERNSTEIN (Bar No. 231539)
    ebernstein@oaklandcityattorney.org
 4 OAKLAND CITY ATTORNEY
   One Frank Ogawa Plaza, 6th Floor
 5 Oakland, California 94612                        JAMES W. QUINN (pro hac vice)
   Telephone: (510) 238-3601                          jquinn@bafirm.com
 6 Facsimile: (510) 238-6500                        DAVID BERG (pro hac vice)
                                                      dberg@bafirm.com
 7 CLIFFORD H. PEARSON (Bar No. 108523)             MICHAEL M. FAY (pro hac vice)
     cpearson@pswlaw.com                              mfay@bafirm.com
 8 DANIEL L. WARSHAW (Bar No. 185365)               JENNY H. KIM (pro hac vice)
    dwarsshaw@pswlaw.com                              jkim@bafirm.com
 9 MICHAEL H. PEARSON (Bar No. 277857)              CHRIS L. SPRENGLE (pro hac vice)
     mpearson@pswlaw.com                              csprengle@bafirm.com
10 MATTHEW A. PEARSON (Bar No. 291484)              BRONWYN M. JAMES (pro hac vice)
     mapearson@pswlaw.com                             bjames@bafirm.com
11 PEARSON, SIMON & WARSHAW, LLP                    BERG & ANDROPHY
   15165 Ventura Boulevard, Suite 400               120 West 45th Street, 38th Floor
12 Sherman Oaks, California 91403                   New York, New York 10036
   Telephone: (818) 788-8300                        Telephone: (646) 766-0073
13 Facsimile: (818) 788-8104                        Facsimile: (646) 219-1977

14 [Additional Counsel Listed on Signature Page]

15 Attorneys for Plaintiff City of Oakland

16                                UNITED STATES DISTRICT COURT

17              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

18 CITY OF OAKLAND,                                CASE NO. 3:18-cv-07444-JCS

19                   Plaintiff,                    PLAINTIFF CITY OF OAKLAND’S
                                                   OBJECTION AND RESPONSE TO THE
20              v.                                 STATEMENT OF INTEREST OF THE
                                                   UNITED STATES
21 THE OAKLAND RAIDERS, A
   CALIFORNIA LIMITED PARTNERSHIP;                 Date:    July 19, 2019
22 ARIZONA CARDINALS FOOTBALL CLUB                 Time:    9:30 a.m.
   LLC; ATLANTA FALCONS FOOTBALL                   Place:   Courtroom G, 15th Floor
23 CLUB, LLC; BALTIMORE RAVENS
   LIMITED PARTNERSHIP; BUFFALO
24 BILLS, LLC; PANTHERS FOOTBALL,                  Assigned to the Honorable Joseph C. Spero
   LLC; THE CHICAGO BEARS FOOTBALL
25 CLUB, INC.; CINCINNATI BENGALS,
   INC.; CLEVELAND BROWNS FOOTBALL
26 COMPANY LLC; DALLAS COWBOYS
   FOOTBALL CLUB, LTD.; PDB SPORTS,
27 LTD.; THE DETROIT LIONS, INC.; GREEN
   BAY PACKERS, INC.; HOUSTON NFL
28 HOLDINGS, LP; INDIANAPOLIS COLTS,
     912952.3                                                              3:18-cv-07444-JCS
      PLAINTIFF CITY OF OAKLAND’S OBJECTION AND RESPONSE TO THE STATEMENT OF INTEREST OF
                                       THE UNITED STATES
          Case 3:18-cv-07444-JCS Document 58 Filed 07/15/19 Page 2 of 7



 1 INC.; JACKSONVILLE JAGUARS, LLC;
   KANSAS CITY CHIEFS FOOTBALL
 2 CLUB, INC.; CHARGERS FOOTBALL
   COMPANY, LLC; THE RAMS FOOTBALL
 3 COMPANY, LLC; MIAMI DOLPHINS,
   LTD.; MINNESOTA VIKINGS FOOTBALL,
 4 LLC; NEW ENGLAND PATRIOTS LLC;
   NEW ORLEANS LOUISIANA SAINTS,
 5 LLC; NEW YORK FOOTBALL GIANTS,
   INC.; NEW YORK JETS LLC;
 6 PHILADELPHIA EAGLES, LLC;
   PITTSBURGH STEELERS LLC; FORTY
 7 NINERS FOOTBALL COMPANY LLC;
   FOOTBALL NORTHWEST LLC;
 8 BUCCANEERS TEAM LLC; TENNESSEE
   FOOTBALL, INC; PRO-FOOTBALL, INC.;
 9 and THE NATIONAL FOOTBALL
   LEAGUE,
10
                Defendants.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     912952.3                                  2                           3:18-cv-07444-JCS
      PLAINTIFF CITY OF OAKLAND’S OBJECTION AND RESPONSE TO THE STATEMENT OF INTEREST OF
                                       THE UNITED STATES
          Case 3:18-cv-07444-JCS Document 58 Filed 07/15/19 Page 3 of 7



 1              Plaintiff The City of Oakland (“Plaintiff” or “Oakland”), through undersigned counsel,

 2 submits this Objection and Response to the Statement of Interest of the United States (Dkt. 55, the

 3 “Statement”) filed in this matter by the United States Department of Justice (“DOJ”).

 4 I.           STATEMENT OF OBJECTION

 5              Plaintiff hereby objects to the Statement as it (1) fails to provide any reasonable or

 6 legitimate grounds for its cumulative, untimely filing; (2) was filed less than one week before the

 7 hearing on the Motion to Dismiss despite the briefing on the same being completed almost 3

 8 months ago; and (3) mirrors non-dispositive, premature arguments already presented by

 9 Defendants in their Motion to Dismiss (Dkt. 41). For the reasons more fully set forth below,

10 Plaintiff respectfully requests that the Court disregard the Statement and any arguments that are

11 presented by the DOJ.

12 II.          THE DOJ FAILS TO PROVIDE ANY REASONABLE OR LEGITIMATE
                GROUNDS FOR ITS CUMULATIVE, UNTIMELY FILING
13

14              The DOJ relies on 28 U.S.C. § 517 in contending that it has a right to make this Statement

15 at this time in this action. In its Statement, the DOJ contends that Plaintiff, as a matter of antitrust

16 standing, should not be allowed to assert lost tax revenues as a component of its damages under its

17 federal antitrust claims. Section 517 states that such statements may be sent to “attend” to the

18 interests of the United States in any state or federal action in which the United States has an

19 “interest.” Here, neither the United States, nor any of its governmental departments or branches,

20 is a party. Further, no property of the United States – or potential recovery by the United States

21 (e.g., as in a False Claims Act case) – is at issue. Instead, the DOJ claims that the United States

22 has an interest in this action simply because the federal antitrust laws are being interpreted.

23 (Statement at 1).

24              As this District Court has recognized, the DOJ – when utilizing Section 517 – is entitled to

25 no special deference, and it should not receive any here. See, e.g., Foley v. JetBlue Airways,

26 Corp., No. C-10-3882 JCS, 2011 WL 3359730, at *9-10 (N.D. Cal. Aug. 3, 2011) (United States

27 Statement of Interest not entitled to any deference); see also LSP Transmission Holdings, LLC v.

28 Lange, 329 F. Supp. 3d 695, 703-704 (D. Minn. 2017) (declining to consider Statement of Interest
     912952.3                                  3                           3:18-cv-07444-JCS
      PLAINTIFF CITY OF OAKLAND’S OBJECTION AND RESPONSE TO THE STATEMENT OF INTEREST OF
                                       THE UNITED STATES
          Case 3:18-cv-07444-JCS Document 58 Filed 07/15/19 Page 4 of 7



 1 filed two and a half months after briefing completed); U.S. ex rel. Gudur v. Deloitte Consulting,

 2 LLP, 512 F. Supp. 2d 920, 926-928 (S.D. Tex. 2007) (granting motion to strike untimely

 3 Statement of Interest).

 4              The DOJ’s argument is contrary to the common sense wording of 28 U.S.C. § 517.

 5 Indeed, under the DOJ’s theory, the United States could appear and express an “interest” in any

 6 case pending in any court in this country so long as a single issue about federal law was involved.

 7 Clearly, that is not the intent of Section 517. See, e.g., United States v. Salus Rehab., No. 8:11-

 8 CV-1303-T-23TBM, 2017 WL 1495862, at *1 (M.D. Fla. Apr. 26, 2017) (“Nothing about Section

 9 517 supports an intent to create in the [Government] the right to appear and submit argument in

10 any case in which the United States articulates a generic interest in the ‘development’ and the

11 ‘correct application’ of the law”).

12              The DOJ first contacted Oakland on June 6, 2019 (the day before the originally-scheduled

13 hearing on Defendants’ Motion to Dismiss), and on June 13, 2019, the DOJ spoke to Oakland’s

14 Counsel about this case and questioned Oakland’s Counsel about a number of issues. Now, weeks

15 later, months after briefing on Defendants’ Motion to Dismiss was completed, and only one week

16 before argument on Defendants’ Motion to Dismiss, the DOJ has appeared in this case and filed

17 the Statement focusing on a single premature, non-dispositive issue. Without reasonable or

18 legitimate grounds, the DOJ essentially restates an argument already made in Defendants’ Motion

19 to Dismiss. The Court should not expend its time and energy on an untimely brief filed by an

20 uninterested third-party, raising a cumulative, non-dispositive and premature (see infra) argument.

21 III.         THE DOJ’S NON-DISPOSITIVE ARGUMENTS ARE PREMATURE AND
                MIRROR THOSE OF DEFENDANTS
22

23              A.     PLAINTIFF SUFFICIENTLY ALLEGES OTHER BASES FOR ANTITRUST
                       STANDING IN ADDITION TO THE RECOVERY OF TAX REVENUES
24

25              As the DOJ concedes, Plaintiff is not relying on the recovery of tax revenues as its sole

26 basis for standing under the antitrust laws. (Statement at 2-3). Oakland has alleged other direct

27 injuries it has incurred, or will incur, as a result of Defendants’ cartel conduct. Thus, the issue of

28 what damages Oakland can recover at trial does not need to, and should not, be determined at this
     912952.3                                  4                           3:18-cv-07444-JCS
      PLAINTIFF CITY OF OAKLAND’S OBJECTION AND RESPONSE TO THE STATEMENT OF INTEREST OF
                                       THE UNITED STATES
          Case 3:18-cv-07444-JCS Document 58 Filed 07/15/19 Page 5 of 7



 1 early pleadings stage. As discussed below, expert testimony will address the very issue that the

 2 DOJ raises, and after this Court has a full record, a more thoughtful and fulsome decision can be

 3 made. Issues such as these are usually dealt with at the summary judgment stage or in motions in

 4 limine before trial. The DOJ does not deny that Oakland has alleged other, recoverable antitrust

 5 damages (including, for example, other lost income, lost investment value and diminution in the

 6 value of the Coliseum site), and thus, it is simply premature to engage in a debate about the full

 7 extent of recoverable damages at this time.

 8              Moreover, the DOJ largely repeats, albeit in an expanded version and from the perspective

 9 of an uninterested third party, the very same arguments made by Defendants (see Defendants’

10 Motion to Dismiss, Dkt. 41, at pp. 9-10), which Plaintiff responded to in its opposition papers (see

11 Plaintiff’s Opposition to Defendants’ Motion to Dismiss, Dkt. 48, at pp. 7-12). Their cumulative

12 and pro-defense Statement does nothing to further elucidate the issues now before this Court on

13 Defendants’ Motion to Dismiss. Since Plaintiff has presented argument on this point and has

14 alleged ample other bases for antitrust standing on other grounds, the DOJ’s Statement is

15 unnecessary and should be disregarded.

16              B.     THE DOJ’S POSITIONS ARE BASED ON A FLAWED ANALYSIS OF THE
                       MARKET AT ISSUE HERE
17

18              The DOJ’s arguments – which, as noted, track much of what the Defendants argued in

19 their Motion – are flawed because the DOJ, like Defendants, fails to thoroughly consider the

20 market at issue in this case. The DOJ’s sole argument in the Statement is that Oakland should not

21 be allowed to base its standing on, or to recover lost tax revenues as damages (both single and

22 treble). (See generally Statement). However, the DOJ builds its argument on an initial, erroneous

23 assumption:         that tax revenues are somehow not related to the “commercial interests or

24 enterprises” of host cities participating in the marketplace for professional sports teams.

25 (Statement at 3-4).

26              Anyone who reads the newspaper – or listens to any of the public statements made by

27 parties to a professional team relocation or start up – knows that the DOJ is wrong here. Host

28 Cities engage in the market for professional teams precisely because these teams generate tax
     912952.3                                  5                           3:18-cv-07444-JCS
      PLAINTIFF CITY OF OAKLAND’S OBJECTION AND RESPONSE TO THE STATEMENT OF INTEREST OF
                                       THE UNITED STATES
           Case 3:18-cv-07444-JCS Document 58 Filed 07/15/19 Page 6 of 7



 1 revenues. Accordingly, it is of no surprise that the pricing of Host City/sports team relationships

 2 is impacted by these potential revenues.

 3              As Oakland’s experts will testify at trial, tax revenues influence the whole structure of a

 4 host city/sports team relationship and result in sports teams receiving significant financial benefits

 5 that they otherwise would not have received.1 The DOJ’s position would allow professional sports

 6 teams, like the Oakland Raiders, to reap the taxpayer-financed benefits derived from the prospects

 7 of tax revenues, but then claim immunity from liability when their unlawful conduct injures the

 8 host cities that provided those benefits. Like the Defendants, the DOJ’s repeated invocation of

 9 “sovereign[ty]” misses the point: in the host city/sports team marketplace, Oakland was acting not

10 like a “sovereign,” but rather like any other commercial host city participant. Indeed, why else

11 would Las Vegas and Oakland get in a bidding war (in this case one rigged against Oakland) if not

12 for the commercial benefits engendered by the presence of an NFL team? In fact, although the

13 DOJ argues that the collection of tax revenues as damages would be anti-competitive and result in

14 “over-deterrence,” the exact opposite is true.2 A blanket rule that a host city could not recover lost

15 tax revenues would provide professional sports teams with a huge anti-competitive advantage, and

16 an incentive to violate the antitrust laws that much more. It is also ironic that the DOJ is arguing

17 against too much deterrence as deterrence is one of the pillars of antitrust enforcement, both public

18 and private.

19 IV.          CONCLUSION

20              Based on the foregoing, Oakland respectfully requests that the DOJ’s Statement be

21 disregarded as cumulative and unnecessary.

22 / / /

23
   1
      Imagine, in fact, how different things would be – and how much professional sports teams
24 would pay – in the Host City/sports team market if host cities stood to make no tax revenues from

25 the teams.
   2
     None of the DOJ’s cited statutes or case law preclude the recovery of tax revenues as damages
26 and, like Defendants, it misconstrues Hawaii v. Standard Oil Co., 405 U.S. 251 (1972), which is

27 of no support to its arguments. (See Oakland’s Opposition to Defendants’ Motion to Dismiss,
   Dkt. No. 48, pp. 10-11).
28
     912952.3                                  6                           3:18-cv-07444-JCS
      PLAINTIFF CITY OF OAKLAND’S OBJECTION AND RESPONSE TO THE STATEMENT OF INTEREST OF
                                       THE UNITED STATES
           Case 3:18-cv-07444-JCS Document 58 Filed 07/15/19 Page 7 of 7



 1 DATED: July 15, 2019

 2

 3
     By:               /s/ Maria Bee             By:          /s/ James W. Quinn
 4                     MARIA BEE                              JAMES W. QUINN

 5 BARBARA J. PARKER (Bar No. 69722)             JAMES W. QUINN (pro hac vice)
    bparker@oaklandcityattorney.org                jquinn@bafirm.com
 6 MARIA BEE (Bar No. 167716)                    DAVID BERG (pro hac vice)
    mbee@oaklandcityattorney.org                   dberg@bafirm.com
 7 ERIN BERNSTEIN (Bar No. 231539)               MICHAEL M. FAY (pro hac vice)
    ebernstein@oaklandcityattorney.org             mfay@bafirm.com
 8 OAKLAND CITY ATTORNEY                         JENNY H. KIM (pro hac vice)
   One Frank Ogawa Plaza, 6th Floor                jkim@bafirm.com
 9 Oakland, California 94612                     CHRIS L. SPRENGLE (pro hac vice)
   Telephone: (510) 238-3601                       csprengle@bafirm.com
10 Facsimile: (510) 238-6500                     BRONWYN M. JAMES (pro hac vice)
                                                   bjames@bafirm.com
11                                               BERG & ANDROPHY
                                                 120 West 45th Street, 38th Floor
12                                               New York, New York 10036
                                                 Telephone: (646) 766-0073
13                                               Facsimile: (646) 219-1977

14 By:             /s/ Michael H. Pearson
                 MICHAEL H. PEARSON
15
     CLIFFORD H. PEARSON (Bar No. 108523)        BRUCE L. SIMON (Bar No. 96241)
16    cpearson@pswlaw.com                          bsimon@pswlaw.com
     DANIEL L. WARSHAW (Bar No. 185365)          BENJAMIN E. SHIFTAN (Bar No. 265767)
17    dwarshaw@pswlaw.com                          bshiftan@pswlaw.com
     MICHAEL H. PEARSON (Bar No. 277857)         PEARSON, SIMON & WARSHAW, LLP
18     mpearson@pswlaw.com                       44 Montgomery Street, Suite 2450
     MATTHEW A. PEARSON (Bar No. 291484)         San Francisco, California 94104
19     mapearson@pswlaw.com                      Telephone: (415) 433-9000
     PEARSON, SIMON & WARSHAW, LLP               Facsimile: (415) 433-9008
20   15165 Ventura Boulevard, Suite 400
     Sherman Oaks, California 91403
21   Telephone: (818) 788-8300
     Facsimile: (818) 788-8104
22
     Attorneys for Plaintiff City of Oakland
23

24

25

26

27

28
     912952.3                                  7                           3:18-cv-07444-JCS
      PLAINTIFF CITY OF OAKLAND’S OBJECTION AND RESPONSE TO THE STATEMENT OF INTEREST OF
                                       THE UNITED STATES
